Citation Nr: 1019057	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for posttraumatic stress disorder, prior to September 17, 
2008.

2.  Entitlement to an initial rating in excess of 50 percent 
as of September 17, 2008, for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his Significant Other



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to December 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that granted service connection for posttraumatic 
stress disorder (PTSD) and assigned an initial disability 
rating of 30 percent.  In January 2009, the RO increased the 
Veteran's disability rating to 50 percent, effective 
September 17, 2008.  The Veteran has appealed both ratings.

The Veteran and his significant other appeared and provided 
testimony before the Board in March 2010.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks an initial rating greater than 30 percent 
for his PTSD and a rating greater than 50 percent from 
September 17, 2008, for his PTSD and has indicated that his 
disability renders him unable to maintain substantially 
gainful employment.  The Veteran and his significant other 
provided credible testimony in support of the claim, 
including statements that the disability has worsened since 
last examined.  Unfortunately, the Board finds that a remand 
is required as the evidence shows an increase in severity of 
the Veteran's PTSD symptoms since his June 2007 VA 
psychiatric examination with some question as to the 
significance of the increase in symptomatology.

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); see also Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, the Veteran should be 
afforded a new VA psychiatric examination to evaluate the 
current severity of his PTSD.  

The evidence also suggests that the Veteran is unemployed as 
a result of his service-connected PTSD.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
request for a total rating based in unemployability, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim, or, if the disability upon which 
entitlement to a total rating is based has already been found 
to be service connected, as part of a claim for increased 
compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran 
is unemployable due to a disability for which an increased 
rating is sought, then part and parcel with the increased 
rating claim is the issue of whether a total rating based on 
individual unemployability (TDIU) is warranted as a result of 
that disability.  Id.

Here, the medical evidence suggests that the Veteran's PTSD 
hinders his ability to maintain employment and shows that he 
has not worked since 2006, raising the issue of whether a 
grant of a TDIU is warranted.  Hence, the Veteran's claim for 
increased rating for PTSD includes consideration of whether 
TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Accordingly, on remand, the Veteran should be 
provided with appropriate notice as to how to substantiate a 
claim for TDIU.  The VA examiner conducting the psychiatric 
evaluation should be asked to render an opinion as to whether 
it is at least as likely as not (fifty percent or greater) 
that the Veteran's service-connected PTSD alone, without 
reference to any non-service connected disabilities, prevents 
the Veteran from maintaining substantially gainful 
employment.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the 
evidence necessary to substantiate a TDIU 
claim as well as his rights and 
responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA).

2.  Schedule the Veteran for a psychiatric 
evaluation to determine the severity of 
his service-connected PTSD.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
review of the claims file in the 
examination report.  All indicated studies 
and tests should be accomplished.

In addition to interview and mental status 
examination, the examiner is requested to 
express, in terms of a Global Assessment 
of Functioning (GAF) score, the Veteran's 
current psychological, social, and 
occupational functioning due to service- 
connected PTSD only, and distinguish (to 
the extent possible) the manifestations of 
the Veteran's PTSD from those of any other 
psychiatric disorders found to be present.

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's service-connected PTSD, without 
reference to any non-service connected 
disabilities, prevents him from 
maintaining substantially gainful 
employment.  A rationale for any opinion 
expressed should be provided in the 
report, to include the use of medical 
principles and evidence in the claims 
file.

3.  After obtaining a medical report that 
is found to answer all of the questions 
posed by the Board is received, 
readjudicate the issue of entitlement to 
higher ratings, including entitlement to a 
TDIU.  If any benefit sought on appeal 
remains denied, furnish the Veteran with a 
supplemental statement of the case (to 
include clear reasons and bases for its 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


